Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The record reveals that an inmate who escaped from the correctional facility where petitioner was incarcerated and was later apprehended related to correction officials that petitioner assisted him in the escape by holding the window open. As a result, petitioner was charged in a misbehavior report with being an accessory to an escape. He was found guilty of the charge following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
Substantial evidence, consisting of the misbehavior report and hearing testimony, supports the determination of guilt (see Matter of Govan v Goord, 22 AD3d 928, 929 [2005]; Matter of Mendez v Goord, 21 AD3d 1191 [2005]). Petitioner’s claim of retaliation is unsubstantiated and, in any event, presented a credibility issue for the hearing officer to resolve (see Matter of Porter v Goord, 21 AD3d 1198, 1199 [2005]). Therefore, we find no reason to disturb respondent’s determination.
Petitioner’s remaining arguments have been reviewed and found to be unpersuasive.
*883Cardona, P.J., Crew III, Feters, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.